Case 20-43597      Doc 1163   Filed 10/27/20 Entered 10/27/20 14:14:42    Main Document
                                         Pg 1 of 5


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF MISSOURI
                             SOUTHEASTERN DIVISION

 In Re:                                    §    Case No. 20-43597
 Briggs & Stratton Corporation             §
                                           §    Chapter 11
        Debtors.                           §
                                           §    Judge Barry S. Schermer
 Krista “Danyale” Ward and                 §
 Joseph Ward,                              §    Hearing Date: November 18, 2020
                                           §
        Movants,                           §    Hearing Time: 10:00 am CDT
 v.                                        §
                                           §    Hearing Location: Thomas F. Eagleton
                                                Federal Courthouse
 Briggs & Stratton Corporation             §    Courtroom 5 North
                                           §
        Respondent.                        §    Response Due: November 18, 2020


      NOTICE OF HEARING AND MOTION FOR RELIEF FROM AUTOMATIC STAY


 WARNING: THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT
 YOU. IF YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT
 THE MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING
 PARTY CANNOT AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY TO
 THE MOVING PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE BY
 NOVEMBER 18, 2020. YOUR RESPONSE MUST STATE WHY THE MOTION SHOULD
 NOT BE GRANTED. IF YOU DO NOT FILE A TIMELY RESPONSE, THE RELIEF MAY
 BE GRANTED WITHOUT FURTHER NOTICE TO YOU.

 IF YOU OPPOSE THE MOTION AND HAVE NOT REACHED AN AGREEMENT, YOU
 MUST ATTEND THE HEARING. THE DATE IS SET OUT ABOVE. UNLESS THE
 PARTIES AGREE OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE
 HEARING AND MAY DECIDE THE MOTION AT THE HEARING. REPRESENTED
 PARTIES SHOULD ACT THROUGH THEIR ATTORNEYS. THE HEARING TO BE
 HELD ON THE DATE AND TIME ABOVE BEFORE THE HONORABLE BARRY S.
 SCHERMER, IN THE UNITED STATES BANKRUPTCY COURT, EASTERN DISTRICT
 OF MISSOURI, SOUTHEASTERN DIVISION, RUSH HUDSON LIMBAUGH, SR. U.S.
 COURTHOUSE, COURTROOM 3A, 555 S. INDEPENDENCE STREET, CAPE
 GIRARDEAU, MO 63703.

        COMES NOW Movant’s Krista “Danyale” Ward (“Danyale”) and Joseph Ward
Case 20-43597     Doc 1163       Filed 10/27/20 Entered 10/27/20 14:14:42             Main Document
                                            Pg 2 of 5


 (“Joseph”), collectively, (“The Ward’s”), by and through her undersigned counsel, and pursuant

 to 11 U.S.C. § 362(d) and Bankruptcy Rule 4001, moves the Court for an order granting relief

 from the automatic stay of creditor actions against Briggs & Stratton Corporation (“Debtor”),

 formerly known as Briggs & Stratton Power Products Group, LLC. In support thereof, The

 Ward’s state as follows:



                                            Jurisdiction

    1. This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. §1334 and 11 U.S.C.

        §362 and Bankruptcy Rule 4001(a).

                                        Background as to Danyale

    2. On September 26, 2018, Danyale used a fuel containment system (“a gas tank”) to refuel a

        pressure washer when its spout separated from the gas tank upon its tilt causing fuel to

        spark the motor of the pressure washer to flash causing second and third degree burns on

        27% of Danyale’s left side and right leg (the “Injury”).

    3. The fuel containment system, in whole or in part, manufactured, designed and placed into

        the stream of commerce by Briggs & Stratton Corporation, which is now Briggs & Stratton

        Corporation.

    4. As a result of spout separating from the gas tank, Danyale sustained severe personal

        injuries, medical expenses, and other damages.

    5. Soon thereafter, Danyale hired an attorney to prepare a Complaint against Debtor, filed in

        Florida state court (the “State Case”). The State Court action is pending in the fifth judicial

        circuit, in and for Marion County, Florida, Case No. 2019-CA-1352, attached hereto as

        Exhibit “A”.
Case 20-43597     Doc 1163     Filed 10/27/20 Entered 10/27/20 14:14:42              Main Document
                                          Pg 3 of 5


    6. Among other relief sought in the State Case, Danyale seeks judgment against Debtor and

       the costs of Danyale’s cause of action.

    7. On or about July 20, 2020, Debtor filed its Chapter 11 Petition herein. Debtor did not list

       Danyale as a creditor therein.

    8. Upon filing and pursuant to 11 USC Section 362, an automatic stay of creditor actions

       against Debtor was imposed.

                                        Background as to Joseph

    9. Joseph reallege and incorporate herein the allegations set forth in paragraphs 1 through 8

       above and for an additional cause of action against Debtor, and states as follows:

    10. As a direct and proximate result of the acts and omissions of the Debtor, Joseph has lost

       the comfort, society, companionship, services, aid, and consortium of his wife, Danyale,

       and has incurred medical expenses in the treatment of his wife’s injuries and will incur

       additional expenses in the future.

                                            Relief Requested

    11. On information and belief, at the time of the Injury, Debtor was insured by one or more

       insurance policies of liability insurance, which provide available insurance coverage

       against liability for the claims in the expected Complaint, such that allowing the civil action

       litigation to proceed will cause no harm to the Debtor or the bankruptcy estate.

    12. On information and belief, no other named defendant in the State Case is a debtor in

       bankruptcy.

    13. The Ward’s seek relief from the automatic stay in order to pursue their cause of action

       against Debtor in the State Case for the purpose of recovering any insurance coverage

       available under any policy insuring Debtor and in order to liquidate their claim.
Case 20-43597       Doc 1163    Filed 10/27/20 Entered 10/27/20 14:14:42             Main Document
                                           Pg 4 of 5


    14. Granting relief from the automatic stay to allow the State Case to proceed will completely

       resolve all issues between Debtor and The Ward’s as the claims alleged in the State Case

       will be the only issue that exists between Debtor and The Ward’s, which, because of

       available insurance, will end upon the conclusion of the State Case.

    15. Granting relief from the automatic stay will not interfere with the bankruptcy estate because

       The Ward’s are seeking to liquidate their claims in the State Case in order to recover under

       applicable insurance policies and possibly against other non-Debtor defendants.

    16. Granting relief from the automatic stay will not prejudice other creditors, as The Ward’s

       are seeking relief solely for the purpose of recovering under applicable insurance policies

       and other non-Debtor defendants.

    17. Denying relief from the automatic stay will impose substantial hardships on The Ward’s in

       that The Ward’s would be forced to delay further pursuit of their claims in the State Case

       for what could be approximately two and a half more years, presenting issues with

       preservation of evidence, loss of witnesses, and a substantial delay in recovery for The

       Ward’s and causing them severe prejudice.

    18. For the foregoing reasons, cause exists pursuant to 11 U.S.C. § 362(d)(1) to grant The

       Ward’s relief from the automatic stay in order to allow The Ward’s to proceed for the

       purpose of recovering any insurance coverage available under any other policy insuring

       Debtor, as well as against other non-Debtor defendants in order to pursue The Ward’s cause

       of action.



                WHEREFORE, Movant’s Krista “Danyale” Ward and Joseph Ward respectfully

       pray that this Court enter its Order terminating and/or modifying the automatic stay of 11
Case 20-43597       Doc 1163       Filed 10/27/20 Entered 10/27/20 14:14:42                 Main Document
                                              Pg 5 of 5


         U.S.C. § 362 to allow them to proceed in the State Court Case against any insurance

         coverage of the Debtor, as well as against other non-Debtor defendants, and any insurance

         company for such non-Debtor defendants, and that this Court grant such other and further

         relief as this Court deems proper under the law and circumstances.

 Respectfully Submitted on October 26, 2020.

                                                           Dean, Ringers, Morgan & Lawton, P.A


                                                           /s/   G. Clay Morris
                                                           G. CLAY MORRIS, ESQ.
                                                           Florida Bar No. 0750190
                                                           Post Office Box 2928
                                                           Orlando, Florida 32802-2928
                                                           Tel: 407-422-4310
                                                           Fax: 407-648-0233
                                                           CMorris@drml-law.com
                                                           soraya@drml-law.com

                                                           Attorneys for Movants KRISTA
                                                           “DANYALE” WARD and JOSEPH WARD

                                          CERTIFICATE OF SERVICE

          I certify that a true and correct copy of the foregoing document was filed electronically on October
 23, 2020, with the United States Bankruptcy Court and has been served on all counsel of record and the
 parties in interest via e-mail by the Court’s CM/ECF System as listed on the Court’s Electronic Mail Notice
 List.
          I certify that a true and correct copy of the foregoing document was filed electronically with the
 United States Mail Service, first class, postage fully pre-paid, address to the party listed below on October
 23, 2020.

 Briggs & Stratton Corporation
 PO Box 702
 Milwaukee, WI 53201
 dba Briggs & Stratton Power Products Group, LLC
 dba Briggs & Stratton Power Products, LLC
 dba Briggs & Stratton Power Products Group



                                                   /s/  G. Clay Morris
                                                   G. CLAY MORRIS, ESQ.
